Citation Nr: 1739342	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-03 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for a skin disorder, including as due to in-service exposure to herbicide.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel






INTRODUCTION

The Veteran had active military service from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for a skin condition.

On his January 2013 VA Form 9, the Veteran requested a live videoconference hearing before a Veterans Law Judge (VLJ).  In an April 2016 Correspondence, the Veteran indicated that he wished to cancel his request.  Accordingly, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e).

This case was previously before the Board in May 2016, where it remanded the matter to afford the Veteran a VA examination addressing the nature and etiology of his claimed skin disorder.  The RO continued the denial of the claim, as reflected in the March 2017 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further review.  The Board notes that there was substantial compliance with its May 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board observes that in May 2010, the Veteran submitted a claim of entitlement to service connection for a back condition, which the RO denied in an August 2010 rating decision.  In a May 2011 Notice of Disagreement (NOD) for a separate claim for benefits, the Veteran explicitly declined to appeal the RO's denial of his claim of entitlement to service connection for a lumbar spine disability (claimed as a back condition).  Thus, with respect to this issue, the August 2010 rating decision is final.

Subsequently, in May 2014, the Veteran submitted a request to reopen his claim of entitlement to service connection for a lumbar spine disability.  In a January 2015 rating decision, the RO continued the previous denial of this claim.  The Veteran submitted an NOD in February 2015 and, subsequently, the RO issued a Statement of the Case (SOC) in September 2015.  In a February 2016 Statement, the Veteran's representative indicated that the Veteran was appealing the issues of entitlement to service connection for a chronic disability of the skin and a lumbar spine disability.

The Board notes that a substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends.  38 C.F.R. §§ 20.200, 20.300, 20.302.  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has held that the filing of a timely substantive appeal, as opposed to an NOD, is not a jurisdictional bar to the Board's jurisdiction and, consequently, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Nonetheless, if a substantive appeal was not timely filed, the Board may decline to exercise jurisdiction over an appeal.  Id.

In this case, the Veteran did not file a request for an extension of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303.  Furthermore, since issuing the September 2015 SOC, the RO has not treated the claim as having been timely appealed, nor has it certified the issue to the Board.  See Percy, 23 Vet. App. at 45.  As the substantive appeal was not received within 60 days from the date the RO mailed the Veteran the SOC, or within the remainder of the one-year period from the January 2015 date of mailing the rating decision, the Board finds that the Veteran's representative's February 2016 statement in lieu of a substantive appeal was untimely received.  Accordingly, the Board does not have jurisdiction over the Veteran's claim of entitlement to service connection for a lumbar spine disability.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  The Veteran does not have a competent diagnosis of a disease that is presumed to be service connected in veterans exposed to Agent Orange.

3.  A skin disability was not manifest in service and is not attributable to service, to include any skin-related complaints therein.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in November 2009.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective responsibilities in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing an SOC in December 2012, as well as an SSOC in March 2017.  Therefore, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claim file contains the Veteran's separation examination and a portion of his service treatment records (STRs), service personnel records, VA and private treatment records, buddy/lay statements, and his contentions.  The Veteran has not identified, nor does the record otherwise indicate, any other evidence relevant to his claim that has not been obtained.  Furthermore, the Veteran was afforded a VA examination in June 2016, and supplemental medical opinions were obtained in October 2016 and March 2017.  Upon review of the evidence, the Board concludes that these medical opinions, collectively, are adequate for the purpose of rendering a decision in this case.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board recognizes that a portion of the Veteran's STRs are unavailable for review.  See VA's May 2010 Forming Finding on Unavailability of Service Treatment Records.  The Board is cognizant of Hayre v. West, wherein the Court elaborated on VA's responsibility to obtain a veteran's service records.  188 F.3d 1327 (Fed. Cir. 1999).  However, the Board finds that no useful purpose would be served in remanding this matter for more development.

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Although case law does not lower the legal standard for proving a service connection claim, it does increase the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" requiring VA to disprove a claimant's allegation of injury or disease when records have been lost or destroyed while in government control).

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  As discussed above, so it is in this case with respect to the Veteran's STRs.

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303 (b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309 (a) and not to the current appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

If a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 C.F.R. § 3.307 (a)(6)(iii); 38 C.F.R. § 3.309 (e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (f).  Thus, if the Veteran "served in the Republic of Vietnam" as that term is defined in the applicable regulation, service connection for these listed diseases would be warranted.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154 (b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

Here, VA has previously determined that the Veteran is presumed to have been exposed to herbicide for purposes of establishing presumptive service connection for certain claimed disabilities.  See, e.g., May 2016 Board Remand.  The question remains, however, whether the Veteran has been diagnosed with a disability that is subject to presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309.

In this regard, the Board notes that the current list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309 (e) include skin disorders, notably, chloracne, porphyria cutanea tarda, or other acneform diseases consistent with chloracne that become manifest to a degree of 10 percent within one year of exposure.  38 C.F.R. § 3.309 (e); (West 2014); 38 C.F.R. § 3.307 (a)(6)(ii).  Or, in the alternative, if the Veteran does not have a presumptive skin condition, whether the Veteran has a skin disability which is otherwise related to service to include exposure to Agent Orange.  

In August 2012, the Veteran underwent a private skin evaluation.  The examination report documents a possible history of chloracne along the Veteran's upper body.  Findings from the physical evaluation reflect skin abnormalities on his chest, back, and both arms.  He was given an assessment of "chloracne versus acne vulgaris."

An October 2012, Skin Diseases Disabilities Benefits Questionnaire (DBQ) provided by Dr. M.J., a private dermatologist notes a diagnosis of "chloracne vs. acne vulgaris," with an onset of the acneform on the Veteran's back having occurred in 1969.  Dr. J. further reported that the Veteran's skin condition did not cause any scarring or disfigurement of his head, face, or neck.  Dr. J. noted that the Veteran had been treating this condition with an oral medication constantly for the past three months.  She further noted that the Veteran did not have any other visible skin conditions, including dermatitis.

Additionally, Dr. J. indicated that the Veteran has acne or chloracne.  Regarding the severity of this skin condition, Dr. J. indicated that the Veteran had superficial acne and deep acne, which affected less than 40 percent of his face and neck, in addition to further affecting body areas other than his face and neck.

In June 2016, the Veteran was provided with a VA examination to determine the nature and etiology of his skin condition.  The examiner indicated that the Veteran had a diagnosis of epidermal inclusive cyst (EIC) (not active) and dermatosis papulose nigra (DPN).  Upon physical evaluation, the examiner found overlying dark punctum x 3 on the back (no mobile subcutaneous nodules associated with the 3 overlying pores), 1 active EIC on the right shoulder, and DPN on the back.  No active acne was seen.  The examiner reported that the Veteran did not have any visible skin conditions on his face, neck, and hands, and stated that he had not been treated with any oral or topical medications in the 12 months for any skin condition.

The examiner opined that the Veteran's diagnosed skin condition was less likely than not incurred in or caused by his active military service.  In support of this determination, the examiner indicated that although the Veteran may have had acne in the past (as documented in 2001 and in 2012), there is no clear connection between 2001 and his separation from service, which the examiner emphasized was a 30 year gap of no documented complaints or treatment.  The examiner stated that there was no chloracne found during the physical evaluation, and noted that there is no clear documentation of chloracne in the medical evidence of record.  Lastly, the examiner indicated that the Veteran's diagnosed EIC and DPN are not on the list of Agent Orange presumptive diseases and, as a result, concluded that the Veteran's current skin conditions were not incurred in or caused by his military service.

The examiner provided an addendum opinion in October 2016.  The examiner restated his prior opinion that it is less likely than not that the Veteran's EIC and DPN are etiologically related to service.  The examiner noted that the STRs are silent for any skin conditions, the 1970 exit examination is negative for any skin abnormalities, and the Veteran himself checked no for skin disease.  The examiner also stated that there is no literature that can link EIC or DPN to Agent Orange.

Lastly, the examiner indicated that he could not provide a medical opinion without resorting to speculation with respect to the Veteran's previous diagnosis of folliculitis and dermatitis in 2001.  Instead, however, the examiner indicated that on the day of his June 2016 physical evaluation, the Veteran did not have any acne, chloracne, dermatitis, or folliculitis.  The examiner stated that the Veteran's August 2012 diagnosis of "chloracne vs. acne vulgaris" was resolved, with no acne present in June 2016.  Finally, the examiner noted that the Veteran did not receive any other skin diagnosis or treatment since January 2013 until the June 2016 VA examination.

An independent medical opinion was provided in March 2017.  The examiner noted that she had conducted a comprehensive review of the claims file, prior medical evidence of record, lay statements, and current medical literature.  Furthermore, the examiner also noted that she considered the Veteran to be credible and, thus, his lay statements were considered in formulating the medical opinion.  To begin, the examiner opined that it is less likely than not that the Veteran has any skin disability that may be diagnosed as chloracne or currently has manifestations of acneform disease consistent with chloracne given his presumed exposure to Agent Orange.

In support of this conclusion, the examiner started by describing the differences between chloracne and acne vulgaris.  The examiner stated that both VA and the Institute of Medicine (IOM) consider chloracne or similar acneform disease to be presumptive skin conditions, because these conditions are known to occur soon after dioxin and/or herbicidal exposure.  The examiner described chloracne as "a rare condition with multiple closed comedones and pale-yellow cysts on the skin from cutaneous and systemic exposure to certain halogenated chemicals."  In comparison, acne vulgaris was described as a common skin condition caused by "comedones that form in hair follicles due to blockage of the follicular orifice by retention of keratinous material and sebum."  The examiner stated that, clinically, the hallmark of acne vulgaris is closed comedone (whiteheads) and open comedone (blackheads).  The examiner further stated that, contrary to chloracne, current dermatological and occupational medical literature lack objective, dermatologically-based clinical evidence to support a nexus between Agent Orange exposure and acne vulgaris.  For these reasons, the examiner concluded that it is less likely than not that a diagnosis of acne vulgaris relates to and/or is aggravated by an exposure to Agent Orange and/or an exposure to herbicide-tainted water in Vietnam.

Further, the examiner indicated that while the Veteran's past dermatological history includes "small, painless black hard pustules on central back" (Miami VAMC 2000) and comedones and small furuncles with folliculitis on back (Miami VAMC 2001), the June 2016 VA examination was negative for any acne.  The examiner indicated that the current dermatologic lesions and/or resolved lesions are less likely than not dermopathologically consistent with chloracne lesions, due to no dermatological descriptions relating to hypertrichosis, hyperpigmentation, increased skin fragility, and chronic inflammatory process with "large comedones, characterized by papules, pustules, large nodules, and true cysts."  Therefore, the examiner concluded that it is less likely than not that the Veteran has any skin disability that may be diagnosed as chloracne or is a manifestation of acneform disease consistent with chloracne.

Next, the examiner discussed the VA treatment records from May 2000, April 2001, and June 2001, indicating that the Veteran's lesions on his back were black pustules that had been present since he was 20 years old.  The examiner began by noting that the American Academy of Dermatology defines "black pustules" as a larger version of the common pimple.  Although the VAMC and private dermatological records did not include biopsy data on the "black pustules," the examiner concluded that it is less likely as not that the Veteran's claimed dermatological lesions are descriptive of and/or characteristic of chloracne and/or chronic acneform disease.

Finally, the examiner indicated that current dermatological and occupational literature agree that exposure to herbicide agents and Agent Orange derivatives results in dermatologically reactions immediately following and/or shortly after exposure, because of the dissociation of production of hydrogen ions and other elements.  The examiner noted that the pertinent STRs and presumptive period medical records were negative for complaints, diagnosis, treatment, injury and/or events related to any dermatological condition.  Therefore, the examiner concluded that it is less likely than not that the Veteran's claimed skin conditions, including folliculitis, dermatitis, and/or any other skin disorders diagnosed during the appeals period, began during active duty or is otherwise related to any incident of service, including the Veteran's presumed exposure to herbicides while serving in Vietnam.

In regards to whether the Veteran has a presumptive skin condition, upon consideration of the evidence above, the Board finds that the August 2012 and October 2012 diagnoses of chloracne are of low probative value.  Indeed, both reports merely submitted the findings from the physical examination without providing any sort of conclusion or medical opinion.  No rationale was provided as to why there was a belief that a diagnosis of chloracne was the proper diagnosis.  In contrast, the record contains the June 2016 VA examination and October 2016 addendum opinions which were both prepared by medical professionals who reviewed the entire Veteran's medical history, conducted an in-person examination of the Veteran and clearly assessed the nature of his skin disabilities.  Moreover, the opinions are based on reliable principles supported by the evidence of record.  

Similarly, the Board finds that the March 2017 independent medical opinion stating  that the Veteran's current dermatologic lesions and/or resolved lesions (2000) are less likely than not dermopathologically consistent with chloracne lesions is highly probative, as it represents the conclusion of a medical professional, and is supported by an explanation informed by review of the pertinent medical history, prior clinical findings made on examination, and current medical literature.  Significantly, as noted above, the examiner provided a thorough explanation as to why they disagreed with the diagnosis of chloracne which was based on sound reasoning.  

The Board recognizes that most of a medical opinion's probative value comes from its reasoning and, as a result, neither a VA examination report nor a private medical opinion is entitled to any probative weight if it contains only data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) (recognizing that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases).  Thus, since the private examinations which provided the diagnosis of chloracne did not provide any sort of opinion addressing the relationship of the Veteran's skin condition to his service, or the basis for the diagnosis and considering the VA opinions to include the independent medical opinion of March 2017, the Board is assigning low probative value to the August 2012 private treatment record and October 2012 DBQ.

Accordingly, the Board finds that there is no reliable evidence of a diagnosis of chloracne and therefore, service connection for a skin disability as presumed as due to in-service herbicide exposure is not warranted.

Additionally, to the extent that the private examination and DBQ may state that the diagnosis of chloracne existed since 1969, or since service, and presumptive service connection could thus be warranted, as noted above, the Board has found the diagnosis of chloracne to not be reliable.  Further, even if the chloracne diagnosis were considered reliable, the Board finds there is no competent evidence of chloracne within a year of separation from service as required by regulation for presumptive service connection.  Indeed, the June 2016 examiner stated that there is no medical evidence of record documenting any skin condition for over 30 years, from the Veteran's separation from service in 1970 until he was seen for possible acne in 2001.  Therefore, as the medical evidence does not contain reliable evidence of a diagnosis of chloracne, or other acneform disease consistent with chloracne, that manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to herbicide agents during active military service, the Board concludes that presumptive service connection based on exposure to herbicide agents is not warranted.  

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309 (e), relating to presumptive service connection due to exposure to Agent Orange, a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a skin disorder, which is not included in the list in 38 C.F.R. § 3.309 (e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303 (d).  As such, the Board will consider whether service connection for a skin disability is warranted on a direct basis.

In this regard, the Board notes STRs are negative for any complaints, findings, or treatment for any skin condition.  The Veteran's skin was noted as being normal on his July 1970 separation examination.  Similarly, on the July 1970 Report of Medical History, the Veteran indicated that he currently did not have, nor has he ever had, any skin disease.  Following the Veteran's separation from service, the earliest documented evidence of a skin disability is more than 30 years after his separation from service.  The fact that a skin disorder was not shown for many decades after the Veteran's period of active service weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors in resolving a claim).

A May 2000 VA treatment record reflects that the Veteran sought treatment for a variety of unrelated conditions.  The examining physician indicated that there were "no obvious symptoms" of Agent Orange exposure and noted that there were "black lesions on the Veteran's back."  Follow-up treatment reports from May 2000 to June 2001 note that these lesions were black pustules that had been present since he was 20.  Relevantly, the June 2001 VA treatment record reflects that the Veteran attributed these black pustules to water exposure in Vietnam.  The examining physician provided an assessment of folliculitis affecting the Veteran's back.

A July 2001 VA treatment record reflects that the Veteran had comedones and small furuncles over his back.

In March and April 2010, the Veteran was treated for several unrelated conditions at the VA Medical Center.  The corresponding treatment records include a reference to "dermatitis [not otherwise specified]" among the Veteran's "problem list."  There was no active medication listed as having been prescribed to treat a skin condition.

On review of the evidence above in conjunction with the VA medical opinions of June 2016, October 2016 and March 2017 previously noted, the Board finds there is no evidence that any of the diagnosed skin conditions, including dermatitis, folliculitis, EIC and DPN had its onset in service or is otherwise related to service.  As noted, there is no evidence of any of these disabilities until many years after service, as the first evidence of such complaints is 30 years post service.  

None of the probative evidence supports a finding of a relationship between the Veteran's claimed skin disorder and service, to include the skin-related complaints therein and the presumed exposure to Agent Orange.

The only pertinent medical opinions of record are the VA opinions of June 2016, October 2016 and March 2017, all that were provided after the examiner had a thorough review of all pertinent evidence and all concluded there is no relationship among the Veteran's current skin conditions and his service, to include his exposure to Agent Orange.  Thus, the credible, probative opinions of record weigh against the claim, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports his claim.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current skin symptoms are related to service, to include Agent Orange Exposure therein, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinions of the physicians who provided the June 2016, October 2016 and March 2017 medical opinions.  Furthermore, we find the lay evidence of on-going symptoms, to be inconsistent with the normal findings at separation and post-service findings.  Such lay evidence is not credible.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a skin disability, to include as due to exposure to herbicides.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a skin disability, including as due to in-service exposure to herbicide, is denied.




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


